Citation Nr: 1527463	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a skin condition, originally claimed as Porphyria Cutanea Tarda (PCT) and/or chloracne, including as due to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to an initial evaluation higher than 30 percent for bronchiectasis/bronchitis.

4. Entitlement to a higher evaluation for depressive disorder (previously rated as mood disorder due to general medical condition), currently rated at the 50 percent level.

5. Entitlement to a higher evaluation for peripheral neuropathy, right lower extremity, currently evaluated at 10 percent.

6. Entitlement to a higher evaluation for peripheral neuropathy, left lower extremity, currently evaluated at 10 percent.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which collectively denied service connection for a dermatological disorder, claimed on separate instances as Porphyria Cutanea Tarda, and chloracne.  In view of evidence at hand of an underlying correlation between the condition claimed and service-connected diabetes mellitus type II, the Board herein and now revises statement of the issue to reflect the aforesaid theory of secondary service connection, per 38 C.F.R. § 3.310.  There is no detrimental impact in the Board's having considered this theory in the first instance given resultant favorable outcome.

Previously, a Decision Review Officer (DRO) at the RO held a March 2010 hearing in this matter.  The Board issued a remand on the claim in September 2012.               Since then, another remanded claim for service connection for cramps and peripheral neuropathy of the upper extremities has been granted by the RO in full and is therefore no longer before the Board.

Apart from the issue directly appealed to the Board, the Veteran has filed timely Notices of Disagreement (NODs) with several additional claims more recently decided by the RO, those denoted expressly on the title page above, which necessitate issuance of a Statement of the Case (SOC) as the next stage in the appellate process.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of a petition to reopen service connection for hypertension has been raised by the record through claim filed November 2014, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction in the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Review of the electronic files reveals documents both in the Virtual VA and Veterans Benefits Management System electronic folders.

The claims requiring issuance of a Statement of the Case are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is evidence obtained pursuant to VA Compensation and Pension examination that the Veteran's recurrent dermatological condition is in all reasonable likelihood causally linked to his underlying diabetes mellitus, type II.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for dermatitis, secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.                  §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's contention has been that a dermatological condition, as manifested by a chronic, if intermittent, skin rash, is the product of in-service hazardous exposure to Agent Orange, presumptively associated with his verified service within the territorial landmass of The Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (West 2014).

In furtherance of this theory there was undertaken VA examination of             September 2012 which considering relevant factors including documented history of symptom onset several years after the Veteran's service, did not reveal the requisite causal nexus to his service.  Setting aside this theory, however, there is still for consideration secondary service connection due to diabetes mellitus,              and for which there is in fact substantiating evidence.

The applicable VA law provides that service connection may be granted for a disability which is proximately due to or the result of a service-connected disease   or injury.  38 C.F.R. § 3.310(a) (2014).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

By VA Compensation and Pension examination for diabetes mellitus in              December 2011, the examination provider noted mild dermatitis as among those "diabetes-associated conditions."  Moreover, and more determinative, elsewhere within the report of examination is indicated that a skin condition was deemed                 "at least as likely as not... due to diabetes mellitus."  This is not the only substantiating evidence, as a prior June 2008 VA examiner had noted diabetic skin symptoms involving a pervasive rash, but it is the by far the most definitive of record.  Not all of the medical evidence clearly supports recovery, possibly due in part to the intermittent appearance of the dermatological condition.  Clearly, however, when applying VA's doctrine of resolving reasonable doubt in the claimant's favor, a favorable outcome is warranted.

Accordingly, the criteria for service connection on a secondary basis are   effectively met. 


ORDER

Service connection for dermatitis, secondary to service-connected diabetes mellitus, type II, is granted.  


REMAND

By November 2014 filing, the Veteran provided a timely Notice of Disagreement with the September 2014 RO rating decision denying a claim for service connection for obstructive sleep apnea.  Then by May 2015 filing he expressed disagreement with a May 2014 RO rating decision denying a TDIU, and as well, in regard to the assigned evaluations for respiratory disability, depressive disorder, and peripheral neuropathy of the lower extremities.  (Regarding the latter instance, the NOD was received within the requisite one-year time period following an unfavorable RO decisional notification.) 

Therefore, a Statement of the Case must be issued by the AOJ to permit the Veteran the opportunity to appeal these matters to the Board.  See again, Manlincon, 12 Vet. App. at 240-41. See also Holland v. Gober, 10 Vet. App. 433, 437 (1997).


Accordingly, these claims are REMANDED for the following action:

The AOJ shall issue a Statement of the Case addressing the issues of entitlement to service connection for obstructive sleep apnea; higher initial evaluation for bronchiectasis/bronchitis; higher evaluation for depressive disorder; higher evaluation for peripheral neuropathy, right lower extremity; higher evaluation for peripheral neuropathy, left lower extremity; and a TDIU. Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to                the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


